NO. 12-14-00313-CV

                                 IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                      §

JAMAL TERRELL BOWENS,                                       §     ORIGINAL PROCEEDING

RELATOR                                                     §

                                         MEMORANDUM OPINION
                                             PER CURIAM
          Relator seeks a writ of mandamus compelling the trial court to rule on his motion for a
free copy of the record and his motion to convene a court of inquiry and require the trial judge to
recuse himself from presiding over that proceeding.1
          “Those seeking the extraordinary remedy of mandamus must follow the applicable
procedural rules. Chief among these is the critical obligation to provide the reviewing court with
a complete and adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.–Houston [14th
Dist.] 2011, orig. proceeding).            Here, we have notified Relator of various defects in his
mandamus petition, including his failure to file either an appendix or a record. See TEX. R. APP.
P. 52.3(k), 52.7(a). Without an appendix or a record, we are unable to determine that Relator is
entitled to mandamus relief. Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered November 5, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


          1
              The respondent is the Honorable Dwight L. Phifer, Judge of the 2nd Judicial District Court, Cherokee
County.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 5, 2014


                                         NO. 12-14-00313-CV


                                  JAMAL TERRELL BOWENS,
                                           Relator
                                             V.
                                   HON. DWIGHT L. PHIFER,
                                         Respondent


                                 Appeal from the 2nd District Court
                        of Cherokee County, Texas (Tr.Ct.No. J-03-088)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by JAMAL TERRELL BOWENS, who is the relator in Cause No.J-03-088, pending on the
docket of the 2nd Judicial District Court of Cherokee County, Texas. Said petition for writ of
mandamus having been filed herein on October 30, 2014, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.